1 Reported in 231 N.W. 7.
Defendant appeals from a judgment of conviction. He was prosecuted in municipal court upon a complaint charging him with the violation of an ordinance of the city of Minneapolis, which provides:
"Any person or persons who shall make, aid, countenance or assist in making any noise, riot, disturbance or improper diversion, and all persons who shall collect in bodies or crowds in said city, for unlawful purposes or to the annoyance or disturbance of the citizens or travelers, shall, for each offense, on conviction before the municipal court of the city of Minneapolis, be liable * * *," etc. [Minneapolis Ordinances, 1872-1925, p. 760, § 2.]
The complaint in proper form charged the offense. Defendant was sentenced to pay a fine of $15 and in default thereof to be imprisoned in the workhouse for five days.
The evidence was somewhat in conflict; a recital thereof is not necessary. It was sufficient to sustain the conviction. There is no fatal variance between the complaint and the proof. No reversible errors appear in the record.
Affirmed.
 *Page 1